1    Hilary L. Barnes, State Bar #19669
     David B. Nelson, State Bar #34100
2    ALLEN BARNES & JONES, PLC
     1850 N. Central Ave., Suite 1150
3    Phoenix, Arizona 85004
     Ofc: (602) 256-6000
4    Fax: (602) 252-4712
     Email: hbarnes@allenbarneslaw.com
5           dnelson@allenbarneslaw.com

6    Attorneys for Debtor

7                           UNITED STATES BANKRUPTCY COURT

8                                  DISTRICT OF ARIZONA

9    In re:                                     Chapter 7

10   HOME OPPORTUNITY, LLC,                     Case No. 2:21-bk-04924-EPB

11                  Debtor.                     POSITION STATEMENT REGARDING
                                                APPLICATION TO CONFIRM
12                                              ABSENCE OF AUTOMATIC STAY

13                                              [Related ECF Nos. 17. 41, 42, 50]

14                                              Hearing Date:      September 14, 2021
                                                Hearing Time:      10:00 a.m.
15

16            Home Opportunity, LLC (“Debtor”), Debtor in the above-captioned Chapter 7
17   case (“Case”), by and through undersigned counsel, respectfully files this position
18   statement in connection with the Application to Confirm Absence of Automatic Stay with
19   respect to Deposit Accounts Held Solely by Applicants at Western Alliance Bank
20   Pursuant to 11 U.S.C. §§ 362, Bankruptcy Rule 4001, and Local Rule 4001-1 or, In the
21   Alternative, Application to Compel Trustee to Abandon any Interest in Deposit Accounts
22   Pursuant to 11 U.S.C. §§ 541, 554, and Bankruptcy Rule 6007 [ECF No. 17] (the
23   “Motion”) and the related filings [ECF Nos. 41, 42, 50] (with the Motion, collectively,
24   the “WR Account Filings”). The WR Account Filings ask the Court to determine
25   whether or not the stay imposed by 11 U.S.C. § 362(a) applies to certain deposit
26   accounts (generally, the “WR Accounts”) held by non-debtor entities Window Rock
     {00322440}                             1
27

28
1    Investment Operations, LLC; DIBS US, Inc; CADI US, LLC; WRCOF Asset Trust

2    2017-1; and Credit Opportunity Holdings, LLC (collectively, the “Applicants”).

3            To the extent the WR Account Filings implicate its pre-petition assets and the

4    Debtor’s characterizations regarding the same, the Debtor provides the following

5    information, as supported by the declaration of Cordell Rogers, attached hereto as

6    Exhibit A, to assist the Court in determining whether the automatic stay applies to the

7    WR Accounts. The Debtor asserts no interest and has never asserted any interest (legal,

8    equitable or otherwise) in the WR Accounts or the funds held therein. The Debtor has

9    never accessed or exercised control over, nor does it believe it can access or exercise

10   control over, the WR Accounts. The Debtor does not nor has it ever asserted it has

11   control over the Applicants.    The Debtor has not commingled any funds with the

12   Applicants or WR Accounts.

13           The Debtor indicated the Applicants as “Affiliates” to qualify for the lower

14   interest rate as the Debtor was “under common Control with” the Applicants, a

15   qualifying association under the relevant Loan Agreement. Specifically, the Debtor and

16   Applicants are ultimately managed by Window Rock Manager, LLC.                  Common

17   management is the only overlap between the Debtor and Applicants. The Debtor’s sole

18   member is Red Rock River, LLC (“Red Rock”). In turn, Red Rock’s members are Red

19   Rock Landing LLC, American Homes 4 Rent TRS, LLC, and WRRRF Consolidator,

20   LLC. The Debtor did not transfer directly or indirectly any funds to the Applicants.

21           The Debtor maintains it never had any pre-petition or post-petition interest or

22   control in the WR Accounts or the funds contained therein. To the extent its estate may

23   have avoidance or other claims against the Applicants, which the Debtor does not

24   believe exist, the estate’s interest encompasses solely such claims and not the funds held

25   in the WR Accounts themselves.

26   ///
     {00322440}                               2
27

28
1            DATED: September 13, 2021.

2                                          ALLEN BARNES & JONES, PLC

3
                                           /s/ DBN #34100
4                                          Hilary L. Barnes
                                           David B. Nelson
5                                          1850 N. Central Ave., Suite 1150
                                           Phoenix, AZ 85004
6                                          Attorneys for Debtor

7    COPY mailed the same date via U.S. Mail to:

8    Office of the U.S. Trustee
     230 N. First Avenue, Suite 204
9    Phoenix, AZ 85003-1706

10   COPY e-mailed the same date to:

11   John Dillman                             John C. Kelly
     LINEBARGER GOGGAN BLAIR                & Marvin C. Ruth
12   SAMPSON, LLP                             Katherine L. Hyde
     PO Box 3064                              COPPERSMITH BROCKELMAN PLC
13   Houston, TX 77253-3064                   2800 North Central Avenue, Suite 1900
     houston_bankruptcy@lgbs.com              Phoenix, Arizona 85004
14   Attorneys for Jefferson County           jkelly@cblawyers.com
                                              mruth@cblawyers.com
15                                            khyde@cblawyers.com
                                              Attorneys for Applicants
16
     Matthew Elster                            Terry A. Dake
17   BEERMANN LLP                              P.O. Box 26945
     161 N. Clark St.                          Phoenix, AZ 85068-6945
18   Suite 3000                                tdake@cox.net
     Chicago, IL 60601                         Attorney for Trustee Robert Mackenzie
19   mdelster@beermannlaw.com
     Attorneys for Creditor, Joseph Ware
20

21   /s/ Misty Vasquez

22

23

24

25
26
     {00322440}                            3
27

28
Exhibit A
1    Hilary L. Barnes, State Bar #19669
     ALLEN BARNES & JONES, PLC
2    1850 N. Central Ave., Suite 1150
     Phoenix, Arizona 85004
3    Ofc: (602) 256-6000
     Fax: (602) 252-4712
4    Email: hbarnes@allenbarneslaw.com

5    Attorneys for Debtor

6                           UNITED STATES BANKRUPTCY COURT

7                                   DISTRICT OF ARIZONA

8    In re:                                       Chapter 7

9    HOME OPPORTUNITY, LLC,                       Case No. 2:21-bk-04924-EPB

10                  Debtor.                       DECLARATION OF CORDELL
                                                  ROGERS IN SUPPORT OF POSITION
11                                                STATEMENT REGARDING
                                                  APPLICATION TO CONFIRM
12                                                ABSENCE OF AUTOMATIC STAY

13            I, Cordell Rogers, am over 18 years of age and, if called to testify, could and
14   would testify truthfully to the facts stated in this declaration in support of the Position
15   Statement Regarding Application to Confirm Absence of Automatic Stay (“Position
16   Statement”):
17            1.    I am the duly authorized representative of Home Opportunity, LLC
18   (“Debtor”) in the above-captioned Chapter 7 case.
19            2.    The Debtor asserts no interest and has never asserted any interest (legal,
20   equitable or otherwise) in the WR Accounts, as defined in the Position Statement, or the
21   funds held therein.
22            3.    The Debtor has never accessed or exercised control over, nor does it
23   believe it can access or exercise control over, the WR Accounts.
24            4.    The Debtor does not nor has it ever asserted it has control over the
25   Applicants, as defined in the Position Statement.
26
     {00322438}                               1
27

28
1            5.    The Debtor has not commingled any funds with the Applicants or WR

2    Accounts.

3            6.    The Debtor indicated the Applicants as “Affiliates” to qualify for the lower

4    interest rate as the Debtor was “under common Control with” the Applicants, a

5    qualifying association under the relevant Loan Agreement. Specifically, the Debtor and

6    Applicants are ultimately managed by Window Rock Manager, LLC.

7            7.    Common management is the only overlap between the Debtor and

8    Applicants.

9            8.    The Debtor’s sole member is Red Rock River, LLC (“Red Rock”).

10           9.    In turn, Red Rock’s members are Red Rock Landing LLC, American

11   Homes 4 Rent TRS, LLC, and WRRRF Consolidator, LLC.

12           10.   I am not aware of any potential claims the Debtor or its estate could have

13   against the Applicants or the funds contained in the WR Accounts.

14           I have read the foregoing, and know that the statements contained herein are true

15   and correct to the best of my knowledge, with the exception of those matters made on

16   information and belief and those matters I believe to be true.

17           DATED: September 13, 2021.

18

19                                             /s/ Cordell Rogers
                                               Cordell Rogers
20

21

22

23

24

25
26
     {00322438}                                2
27

28
